Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/27/2022 has been entered.

 Response to Amendment
	This Non-Final Rejection is filed in response to Request for Continued Examination (RCE) filed 03/24/2022.
	Claims 1, 3, 5-6, 8-9, 11, 15-16, and 18 are amended. 
	New Claims 21-23 are added. 
	Claims 1, 3-9, 11-16, and 18-32 remain pending. 

Response to Arguments
Argument A, Applicant Argues in Applicant Arguments/Remarks Made in an Amendment filed 03/24/2022 pg. 12 that that arguments presented in Applicant Arguments/Remarks Made in Amendment filed 09/14/2021 are still relevant and that, “the Examiners suggested that Applicant ‘tailor arguments to the individual limitations and the teachings cited against those limitations.’”
	Response to Argument A, the examiner notes that, as previously mentioned in the Advisory Action filed 03/15/22, in the previous response it was noted that applicant argued several limitations as a group together, some of which had been amended and thus the arguments to the limitations as a group were found to be moot in view of new grounds of rejection necessitated by the amended limitations.

	Argument B, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 03/24/2022 pg. 13-19 that 
	a. Silk fails to teach, “a link to a second software for creating a new data entity of a given type”, that Rasmussen fails to teach, a link to a second front-end software module of the given application that is to be embedded into the action item and can be used to create at least one new data entity to facilitate completion of the action item.", that a person of skill in the art would not have been motivated to combine Rasmussen with Silk. 
Response to argument a, the examiner respectfully disagrees as it is noted upon further examination that Silk teaches in para. [0120], Fig. 9 that a document 950 titled "pupvetrecords.docx" is embedded in cell A5. Thus, the limitation of the cited in Claims filed 03/24/2022, “a link to a second [front-end] software module [of the given application that is to be embedded into the action item and can be used] for creating [to create at least] a [one] new data entity of a given type“, wherein “embedded link to the second front-end software module” and the “embedded data” are equivalent to how a user can embed a link to a .docx file in a front end spreadsheet cell that can be used to complete the task “Walk Pup and Take to Vet” in which a new completed task item with a selected “Yes” button 925 is created. Rasmussen further teaches in para. [Introducing Hypertext], that a user of the Asana application may select the item they want, and Asana inserts a link to that item into the note or comment. Thus the limitation of, “a link to a second front-end software module of the given application that is to be embedded into the action item” is equivalent to how links to items like task projects or people are all connected within the Asana application.  It would have been obvious to one of ordinary sill in the art at the time of filing to combine the embedded links for creating new data items for completing action items of Silk with the embedded links for completing a task that are of the given application as taught by Rasmussen. One would have been motivated to combine Rasmussen with Silk and would have had a reasonable expectation of success as it enables user to complete tasks and achieve goals more quickly using a single application.
	b. Silk fails to teach to, “display a set of respective candidate links to one or more other front-end software modules of the given application that may be embedded into the action item, wherein each other front-end software module of the given application facilitates creation of a respective type of data entity… a link to a second front- end software module of the given application that is to be embedded into the action item and can be used to create at least one new data entity to facilitate completion of the action item”, and that Rasmussen, and Vivalda fail to teach, "receiving, via the first front-end software module of the given application running on the first client station associated with the first user, data defining the first user's request to assign the action item ... wherein the action item comprises ... an embedded link to the second front-end software module of the given application that can be used to create the at least one new data entity to facilitate completion of the action item, and (iii) embedded data that is to be pre-populated into the second front-end software module of the given application when the embedded link to the second front-end software module is selected, wherein the embedded data includes one or more of: data about the action item, data about the selected data entity, data about the first user, data about the second user, or data about the embedded link to the second front- end software module." 
	Response to Argument b, the examiner respectfully disagrees. While Silk does not appear to explicitly disclose the limitation to, “display a set of respective candidate links to one or more other front-end software modules of the given application”, it is noted that the rejection is using a combination of Silk, Rasmussen, and Vivalda. It is noted that Silk teaches in para. [0120], Fig. 9 that a link to a document 950 titled "pupvetrecords.docx" is embedded in cell A5. Thus, Silk teaches a single candidate link to one or more other front-end software modules that may be embedded into the action item wherein each other front-end software module of the given application facilities creation of a respective type of data entity as a user of Silk can use the document “pupvetrecords.docx” to complete the task “Walk Pup and take to Vet” by changing the progress of Yes/No buttons 925 by selecting the “Yes” button therefore creating a new, completed task item. It is further noted that Rasmussen teaches in para. [Linking to Projects], that a user types “@shuttle” and the GUI displays two candidates, “Construction –Technical Data” and “Launch”. Wherein the limitation to, “display a set of respective candidate links to one or more other front-end software modules of the given application”, is equivalent to how each of the candidates displayed to a user are links to projects and contain their respective execution details, wherein links to Tasks Projects, and People are all items connected in the given Asana Workspace application. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the display of a set of respective candidate links to one or more other front-end software modules of the given application with the Silk’s spreadsheet interface for embedding a link, with Rasmussen display of a plurality of links to other modules in a given Asana application, links which can be used to complete an assigned task. One would have been motivated to combine Rasmussen with Silk and would have had a reasonable expectation of success as it provides a quick method of seeing dependencies, duplicates, and related Tasks at a glance. Furthermore it is noted, upon further examination, that Vivalda teaches in Col. 9, lines 44-62 that the user can click on the signal contextual object and the system will show the data measure associated with the signal contextual object… the system can be configured to display to the user a graphical representation of the steps in the workflow… the system can also be configured to allow a user to select each step in the workflow process, and by selecting the desired step, the system can be configured to display to the user a social space, wherein all of the data relevant for completing the step in the workflow processes is displayed. In an embodiment, the system is configured to allow the user to interact with the social space using any of the methods described above. Wherein the limitation of “wherein each other front-end software module of the given application facilitates creation of a respective type of data entity… a link to a second front- end software module of the given application that is to be embedded into the action item and can be used to create at least one new data entity to facilitate completion of the action item” is equivalent to how the given application with social spaces allows for a user to select an embedded link of each step of a contextual object, which results in opening an interface displaying respective information relevant for completing the step and allows a user to create new updated entities whenever a respective step is completed. 
	Vivalda further teaches, “the system 110 can transmit an update 550 via the network 108 to the user terminal 120B. The update 550 can include the entire contents of the contextual object 520, … the user terminal 120B can associate the new contextual object or modifications to the contextual object with the correct data measure. Wherein the limitation of, “(iii) embedded data that is to be pre-populated into the second front-end software module of the given application when the embedded link to the second front-end software module is selected, wherein the embedded data includes one or more of: data about the action item, data about the selected data entity, data about the first user, data about the second user, or data about the embedded link to the second front- end software module” is equivalent to how any updates to a contextual object may be viewed by a user selecting a contextual object, wherein the embedded data that is to be pre-populated is equivalent to updates can be data relevant for completing the step in the workflow process. One would have been motivated to combine Vivalda with Silk-Rasmussen and would have had a reasonable expectation of success to help individuals share data in order to collaborate and achieve common tasks and/or goals.
	c. Silk, Rasmussen, and Vivalda fail to teach, “receiving via the second client station, an indication that the second user has selected the embedded link to the second front-end software module of the given application”. 
	Response to Argument c, the examiner respectfully disagrees. It is noted that the rejection is using a combination of Silk, Rasmussen, and Vivalda. It is noted that Silk teaches in para. [0115] that a second user client station may select an assigned task and adjust the progress tracker as their tasks get completed. Therefore the limitation of “receiving, via the second client station, an indication that the second user has selected the second front-end software module of the given application”, is equivalent to how a second user can interact with an assigned task in order to display an indication of a level of completion. It is noted that Rasmussen teaches in para. [Introducing Hypertext], that a user may select and item, and Asana inserts a link to that item into the note or comment. Thus the limitation of “the embedded link to the second front-end software module of the given application” is equivalent to a link to an Asana task, item, or person that is embedded into a note. It is noted upon further examination that Vivalda teaches in Col. 23-24, lines 66-67 & 1-2 that the user of a particular user terminal of the user terminals 120 can access and application (sometimes referred to as a user interface) on the particular user terminal. The application can be an application such as an analytical dashboard, collaborative planning space, or social space (for example, dashboards 1602 or 1604 or social space 1606). Wherein the limitation of “receiving via the second client station, an indication that the second use has selected the embedded link to the second front-end software module of the given application” is equivalent to how a second user terminal can access a task contextual object and display an indication in the form of content including data relevant to completing each step via the given application with social spaces.  One would have been motivated to combine Vivalda with Silk-Rasmussen and would have had a reasonable expectation of success to help individuals share data in order to collaborate and achieve common tasks and/or goals.
	d. Silk, Rasmussen, and Vivalda fail to teach, "in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application, (i) causing the second client station to begin running the second front-end software module of the given application" and "(ii) causing the embedded data to be pre-populated into one or more fields of the second GUI provided by the second front-end software module of the given application that is running on the second client station for creation of the at least one new data entity." 
	Response to Argument d, the examiner respectfully disagrees. Vivalda teaches in Col. 14, lines 14-15 that the User 2 social space 510B can access the cache database 506 to display the same data brick as the User 1 social space. Wherein the limitation of “in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application," (i) causing the second client station to begin running the second front-end software module of the given application” is equivalent to how a second user can select a task contextual object to display the assigned task in the same application with social spaces. Vivalda further teaches in Col. 15, lines 44-53, that the system 110 can transmit an update 550 via the network 108 to the user terminal 120B. The update 550 can include the entire contents of the contextual object 520, … the user terminal 120B can associate the new contextual object or modifications to the contextual object with the correct data measure. Wherein the limitation of “(ii) causing the embedded data to be pre-populated into one or more fields of the second GUI provided by the second front-end software module of the given application that is running on the second client station for creation of the at least one new data entity”, is equivalent to how the contextual object data is pre-populated in to the second user terminal 120B using the same given application with social spaces and allows a user to create a new updated task contextual object. 

Argument C, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 03/24/2022 pg. 19-20, that Jakobson does not teach "receiving, via the first front-end software module of the given application . . . data defining the first user's request to assign the action item,” wherein the action item comprises, "an embedded link to the second front-end software module of the given application that can be used to create the at least one new data entity to facilitate completion of the action item" and "embedded data that is to be pre-populated into the second front-end software module of the given application when the embedded link to the second front- end software module is selected, wherein the embedded data includes one or more of: data about the action item, data about the selected data entity, data about the first user, data about the second user, or data about the embedded link to the second front-end software module," and "in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application:" 
	Response to Argument C, applicant’s arguments regarding Jakobson have been fully considered however it is noted that applicant’s arguments are moot as office is not relying on Jakobson to teach the limitations above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-9, 11-16, and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20190138587 “Silk”, in view of Rasmussen, K. (2013, July 17). Introducing Hypertext: "@" Links for Projects, Tasks, People, And Tags. The Asana Blog. https://blog.asana.com/2012/08/introducing-hypertext-from-asana/, in view of U.S. Patent NO. 8719217 “Vivalda”, as previously cited in Final Rejection filed 12/24/2021
Claim 1:
Silk teaches a computing system comprising:	 a network interface (i.e. para. [0033], Fig. 2, network interface 220);	 at least one processor (i.e. para. [0033], one or more computer processors);	 a non-transitory computer-readable medium (i.e. para. [0143], a computer program may be stored in a computer readable storage medium);	 and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (i.e. para. [0142], modules are stored on the computer readable persistent storage devices of a system, loaded into memory, and executed by the one or more processors of the system's computers) to cause the computing system to perform functions including:
 causing a first client station associated with a first user to begin running a first front-end software module of a given application that facilitates interaction between users related to a collaborative task (i.e. para. [0122], “a first user opens the spreadsheet 900 stored in a collaborative content management system 130 from a first device and selects cells A1 through A5… The first user makes a request to edit cells A1 through A5 such that each cell corresponds to a task and includes information associated with the task (i.e., task description, person assigned to the task, etc.”, wherein a given application is a system with a spreadsheet application), wherein the first front-end software module provides a first graphical user interface (GUI) that enables the first user to inputs a request to assign an action item related to the collaborative task to a second user (i.e. para. [0121], “a first user of the collaborative content item (e.g., spreadsheet) of a collaborative content management system can be tagged by a second user within the task…A task of a set of tasks can be assigned to a user by tagging the user within the task”, wherein the first-front end software module is equivalent to the device of a first users displaying an application interface) by 
(i) selecting a data entity related to the collaborative task that is displayed within the first GUI (i.e. para. [0123], The collaborative content management system receives 1020 a request to add a set of tasks to a set of cells on the spreadsheet), 
(ii) inputting an identification of the second user (i.e. para. [0134], FIG. 13A, a first user "Sean" makes a first comment about the value in cell B5, directed towards "Geena"), 
 (iii) inputting a textual description of the action item comprising one or more characters (i.e. para. [0115], cells can include descriptions of tasks, have interactive progress trackers that the users can adjust as their tasks gets completed, can allow different users to tag or assign members of the group to particular tasks) 
(iv) selecting, (i.e. para. [0120], a document 950 titled "pupvetrecords.docx" is embedded in cell A5)  and can be used to create at least one new data entity to facilitate completion of the action item (i.e. para. [0117], it is noted in Fig. 9, that the document “pupvetrecords.docx” is used in the task “Walk Pup and take to Vet” which facilitates the completion and creation of a new task item in which the progress of Yes/No buttons 925 has the “Yes” button selected);	 receiving, via the first front-end software module of the given application running on the first client station associated with the first user (i.e. para. [0121], “first user of the collaborative content item (e.g., spreadsheet) of a collaborative content management system can be tagged by a second user within the task”, wherein the given application is equivalent to the spreadsheet application), data defining the first user's request to assign the action item related to the collaborative task to the second user (i.e. para. [0120], The first user can receive a notification that the first user was tagged within or assigned a task), wherein the action item comprises 
(i) the identification of the second user (i.e. para. [0120], Fig. 9, the assignees 930 of the task ("Lovepreet and Rosemary")), 
 (ii) the textual description of the action item  (i.e. para. [0120], the task included in cell A5 includes the title 945 ("walk Pup and take to vet")) including an embedded link to the second front-end software module (i.e. para. [0120], Fig. 9, “a document 950 titled "pupvetrecords.docx" is embedded in cell A5”, wherein ) (i.e. para. [0117], Fig. 9, “The progress of a task can be set using an interactive element within a cell including the task”, wherein the creation of a new data entry is equivalent to the user selected “yes” from the set of yes/no buttons 925 to complete the task), and 
(iii) embedded data that is to be pre-populated into the second front-end software module of the  given application (i.e. para. [0125], “A data value included within a cell of the spreadsheet 1100 can be embedded within a document … The document can be accessed by a user device 1160 and displayed within an interface of the user device”, wherein the data value of pupvetrecord.docx is prepopulated into the spreadsheet application of a second user device synced to the content management system) when the embedded link to the second front-end software module is selected, wherein the embedded data includes one or more of (i.e. para. [0125], “A data value included within a cell of the spreadsheet 1100 can be embedded within a document … The document can be accessed by a user device 1160 and displayed within an interface of the user device”):	 data about the action item, data about the selected data entity, data about the first user, data about the second user, or data about the embedded link to the second front-end software module (i.e. para. [0120], “a document 950 titled “pupvetrecords.docx” is embedded in cell A5”, wherein data about the embedded link to the second front-end software module is equivalent to the title of the linked document);	 after receiving the data defining the first user's request to assign the action item to the second user (i.e. para. [0121], first user of the collaborative content item (e.g., spreadsheet) of a collaborative content management system can be tagged by a second user within the task), causing a second client station associated with the second user to present the action item to the second user (i.e. para. [0121], The first user can receive a notification that the first user was tagged within or assigned a task, where the notification can be received through email, via text message, through the collaborative content management system);	 receiving, via the second client station, an indication that the second user has selected (i.e. para. [0115], “interactive progress trackers that the users can adjust as their tasks gets completed”, wherein the second front-end software module of the given application is equivalent to the second user device interacting with the same spreadsheet application to view an assigned content item);	 
(i.e. para. [0122], The collaborative content management system 130 receives information from the second device describing the change in the adjustable progress bar 905), the data defining the at least one new data entity (i.e. para. [0004], “A user can interact with a task of the set of tasks, for instance by marking it completed”, wherein the data defining at least one new data entry is equivalent to the new definition of a completed task by a second user device);	 after receiving the data defining the at least one new data entity, determining that the action item has been completed (i.e. para. [0116], Fig. 9, “The completion result can be displayed ….within one of the cells that correspond to the set of tasks”, wherein data defining is equivalent to the second user changing the spreadsheet task to completed);	 and causing one or both of the first client station or the second client station to present an indication that the action item has been completed (i.e. para. [0117], status indicator 910 is linked to the adjustable progress bar 905 and can state "Not Yet Started" when the adjustable progress bar 905 is at 0%, "Started" when the adjustable progress bar 905 lies between 0% and 100%, and "Completed" when the adjustable progress bar 905 is at 100%).  
While Silk teaches causing a first client station associated with a first user to begin running a first front-end software module of a given spreadsheet application and inputting a textual description of the action item comprising one or more characters, Silk may not explicitly teach 
(iii) inputting a textual description of the action item comprising one or more characters that cause the first GUI to display a set of respective candidate links to one or more other front-end software modules of the given application that may be embedded into the action item, wherein each other front-end software modules of the given application facilitates creation of a respective type of data entity
(iv) selecting, from the displayed set of respective candidate links, a link to a second front- end software module of the given application that is to be embedded into the action item and can be used to 
However, Rasmussen teaches
(iii) inputting a textual description of the action item comprising one or more characters (i.e. para. [Introducing Hypertext], just type “@” into any note or comment, and instantly search for Tasks, Projects, People, or Tags) that cause the first GUI to display a set of respective candidate links to one or more other front-end software modules of the given application that may be embedded into the action item (i.e. para. [Linking to Projects], it is noted that a user types “@shuttle” and the GUI displays two candidates, “Construction –Technical Data” and “Launch, each of which are links to projects and contain their respective execution details, wherein links to Tasks Projects, and People are all items connected in the Asana Workspace application), 
(iv) selecting, from the displayed set of respective candidate links, a link to a second front- end software module of the given application that is to be embedded into the action item (i.e. para. [Introducing Hypertext], Select the item you want, and Asana inserts a link to that item into the note or comment) and can be used to (i.e. para. [Linking to Tasks], “You could, for example, capture a customer interview in the notes of one Task and link future tasks back to the that interview. ”, wherein the interview may be used to complete the task).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add cause the GUI to display of a set of candidate links to one or more other front-end software modules of the given application to embed into the action item, to Silk’s collaborative spreadsheet with cause the GUI to display of a set of candidate links to items within the Asana Workplace application to embed into the action item as taught by Rasmussen. One would have been motivated to combine Rasmussen with Silk and would have had a reasonable expectation of success enabling you to see dependencies, duplicates, and related Tasks at a glance (Rasmussen, para. [Hypertext’s Future]).
While Silk-Rasmussen teaches receiving an indication that a second user of a second client station has completed an action item, Silk and Rasmussen may not explicitly teach 
an embedded link to the second front-end software module of the given application that can be used to create the at least one new data entity to facilitate completion of the action item
wherein each other front-end software modules of the given application facilitates creation of a respective type of data entity 
a link to a second front- end software module of the given application that is to be embedded into the action item and can be used to create at least one new data entity to facilitate completion of the action item
receiving, via the second client station, an indication that the second user has selected the embedded link to the second front-end software module of the given application
in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application:
causing the second client station to begin running the second front-end software module of the given application, wherein the second front-end software module of the given application provides a second GUI that enables the second user to input data defining the at least one new data entity to facilitate completion of the action item; and	 causing the embedded data to be pre-populated into one or more fields of the second GUI provided by the second front-end software module of the given application that is running on the second client station for creation of the at least one new data entity.
However, Vivalda also teaches
receiving, via the first front-end software module of the given application running on the first client station associated with the first user, data defining the first user's request to assign the action item related to the collaborative task to the second user (i.e. Col. 8 lines 28-30, “a task contextual object is an object that allows users to assign and track tasks associated with a particular data measure”, wherein a second user terminal 120B is assigned a task by a first user terminal 120A running application containing social spaces of other users) wherein the action item comprises
 (i) the identification of the second user (i.e. Col. 14, 16-18, FIG. 4, an indication 425 of the user assigned the task (Baker Gary in this example))
Vivalda further teaches 
(ii) the textual description of the action item including an embedded link to the second front-end software module of the given application (i.e. Col. 14, 10-18, “When the indication 424 may be selected by user (for example, based on a user clicking/pressing the indication 422 or placing a pointer over the indication 422), the contents of the task contextual object corresponding to the indication 424 can be displayed”, wherein the indication of a task contextual object has a textual description of (-50%) and is assigned to Baker Gary) that can be used to create the at least one new data entity to facilitate completion of the action item  (i.e. Col. 9, lines 54-59, “The system can also be configured to allow a user to select each step in the workflow process, and by selecting the desired step, the system can be configured to display to the user a social space, wherein all of the data relevant for completing the step in the workflow processes is displayed. In an embodiment, the system is configured to allow the user to interact with the social space”, wherein a second user can interact and complete a contextual item and thus create a new completed data entity)
wherein each other front-end software modules of the given application facilitates creation of a respective type of data entity (i.e. Col. 9, lines 44-55, “The user can click on the signal contextual object and the system will show the data measure associated with the signal contextual object… the system can be configured to display to the user a graphical representation of the steps in the workflow”, wherein both a first and second user can update the desired contextual object steps to be completed and thus create a new respective type of data entity upon update of each selected step)
a link to a second front- end software module of the given application that is to be embedded into the action item and can be used to create at least one new data entity to facilitate completion of the action item (i.e. Col. 9, lines 54-62, “The system can also be configured to allow a user to select each step in the workflow process, and by selecting the desired step, the system can be configured to display to the user a social space, wherein all of the data relevant for completing the step in the workflow processes is displayed. In an embodiment, the system is configured to allow the user to interact with the social space using any of the methods described above.”, wherein a second user can interact and complete a contextual item and thus create a new completed data entity)
receiving, via the second client station, an indication that the second user has selected the embedded link the second front-end software module of the given application (i.e. Col. 23-24, lines 66-67 & 1-2,  “the user of a particular user terminal of the user terminals 120 can access and application (sometimes referred to as a user interface) on the particular user terminal. The application can be an application such as an analytical dashboard, collaborative planning space, or social space (for example, dashboards 1602 or 1604 or social space 1606)”, wherein the second user views another front-end module of the social space application)
in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application (i.e. Col. 14, lines 10-14, “When the indication 424 may be selected by user (for example, based on a user clicking/pressing the indication 422 or placing a pointer over the indication 422), the contents of the task contextual object corresponding to the indication 424 can be displayed.”, wherein a second user terminal 120B selects a contextual object assigned by a first user 120A in the application containing social spaces):
causing the second client station to begin running the second front-end software module of the given application, wherein the second front-end software module of the given application provides a second GUI (i.e. Col. 16 lines 50-53, “ the User 2 social space 510B can access the cache database 506 to display the same data brick as the User 1 social space”, wherein the second front end software module is equivalent to displaying the assigned task in the second user terminal 120B’s application containing social spaces) that enables the second user to input data defining the at least one new data entity to facilitate completion of the action item (i.e. Col. 9, lines 56-61, “The system can also be configured to allow a user to select each step in the workflow process, and by selecting the desired step, the system can be configured to display to the user a social space, wherein all of the data relevant for completing the step in the workflow processes is displayed”, wherein the contextual object allows a second user terminal 120B to input data that results in new data entity which is data defining the completion of the assigned task); and	 causing the embedded data to be pre-populated into one or more fields of the second GUI provided by the second front-end software module of the given application that is running on the second client station for creation of the at least one new data entity (i.e. Col. 15, lines 44-53, “the system 110 can transmit an update 550 via the network 108 to the user terminal 120B. The update 550 can include the entire contents of the contextual object 520, … the user terminal 120B can associate the new contextual object or modifications to the contextual object with the correct data measure ”, wherein the contextual object data is pre-populated in to the second user terminal 120B using the same given application with social spaces and allows a user to create a new updated task contextual object).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an embedded link to the second front-end software module of the given application that can be used to create the at least one new data entity to facilitate completion of the action item; receiving, via the second client station, an indication that the second user has selected the embedded link to the second front-end software module of the given application; in response to receiving the indication that the second user has selected the embedded link to the second front-end software module of the given application: causing the second client station to begin running the second front-end software module of the given application, wherein the second front-end software module of the given application provides a second GUI that enables the second user to input data defining the at least one new data entity to facilitate completion of the action item; and causing the embedded data to be pre-populated into one or more fields of the second GUI provided by the second front-end software module of the given application that is running on the second client station for creation of the at least one new data entity, to Silk-Rasmussen’s collaborative spreadsheet with the links to task contextual objects that can be assigned between users of an application with social spaces that enable users to create new data by completed and updating steps of a contextual object task in response to selecting an assigned task as taught by Vivalda. One would have been motivated to combine Vivalda with Silk-Rasmussen and would have had a reasonable expectation of success to help individuals share data in order to collaborate and achieve common tasks and/or goals (Vivalda, Col. 1, lines 38-39).

Claim 3:
Silk, Rasmussen, and Vivalda teach the computing system of claim 1.
Silk further teaches wherein the embedded data comprises data about the selected data entity (i.e. para. [0113], Fig. 8, The selected portion of the spreadsheet is embedded 830 into the accessed collaborative content item) that is displayed within the GUI provided by the first front-end software module (i.e. para. [0122], first user opens the spreadsheet 900 stored in a collaborative content management system 130 from a first device and selects cells A1 through A5 in the spreadsheet 900).  

Claim 4:	
Silk, Rasmussen, and Vivalda teach the computing system of claim 3.
Silk further teaches wherein the first GUI comprises a spreadsheet view and the selected data entity comprises a given data-entry region within the spreadsheet view (i.e. para. [0121], a first user opens the spreadsheet 900 stored in a collaborative content management system 130 from a first device and selects cells A1 through A5 in the spreadsheet 900 to include a set of tasks).
   
Claim 5:
Silk, Rasmussen, and Vivalda teach the computing system of claim 1.
Vivalda further teaches wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including causing the second client station to present the action item to the second user comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including:	 causing the second client station to begin running the first front-end software module of the given application (i.e. Col. 19, lines 30-33, “users can initiate a discussion associated to a data measure and link one or more relevant objects, such as a report spreadsheet, from within a data management software”, wherein the given application is an application with social spaces)  and to present the action item to the second user via the first front-end software module (i.e. Fig. 5B, “At state transition 4, the User 2 social space 510B can access the cache database 506 to display the same data brick as the User 1 social space; Col. 16, lines 53-55”, where the data brick shared to User 2 can, “include multiple data dimensions such as the dimensions 516 and 518; Col. 16, lines 53-55”, as seen in User 1’s social space in Fig. 5B.).  

Claim 6:
Silk, Rasmussen, and Vivalda teach the computing system of claim 5.
Silk further teaches wherein the selected data entity has a given position within the first GUI provided by the first front-end software module (i.e. para. [0122], The first device and second device are synced to the collaborative content management system 130 and the spreadsheet 900 displayed within the interface displayed by the first device and second device), and wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including causing the second client station to present the action item to the second user via the first front-end software module of the given application comprise program instructions that are executable by the at least one processor to cause the computing system to perform functions including:	 causing the second client station to present the action item to the second user at a position within the first GUI provided by the first front-end software module (i.e. para. [0111], a first user can embed a portion 710 of the spreadsheet 600 in a collaborative content item 700 stored in the collaborative content management system 130. The collaborative content item 700 can then be opened from a second device by a second user) that is at or near the given position of the selected data entity within the first GUI provided by the first front-end software module (i.e. para. [0121], reminders can be sent to the tagged user … The reminder can include information such as information displayed within a cell that includes the task (such as task title, due date, etc.), a location associated with the task). 

Claim 7:
Silk, Rasmussen, and Vivalda teach the computing system of claim 6.
Silk further teaches wherein the first GUI comprises a spreadsheet view (i.e. para. [0121], spreadsheet 900) and the selected data entity comprises a given data-entry region within the spreadsheet view (i.e. para. [0121], spreadsheet 900 stored in a collaborative content management system 130 from a first device and selects cells A1 through A5 in the spreadsheet 900 to include a set of tasks).  
 
Claim 8:
 Silk, Rasmussen, and Vivalda teach the computing system of claim 1.
Rasmussen further teaches wherein the one or more characters that cause the first GUI to display the set of respective candidate links to the one or more other front-end software modules of the given application that may be embedded into the action item comprise a given symbol followed by one or more text characters that describe a type of link to be embedded (i.e. para. [Introducing Hypertext], “just type “@” into any note or comment, and instantly search for Tasks, Projects, People, or Tags”, wherein it is noted that a user types “@hyper” and is presented with a list of links to tasks “Publish Hypertext Blog post” and “Hypertext Launch”, which are all part of the Asana application).  

Claim 9:
Claim 9 is the method claim reciting similar limitations to claim 1 and is rejected for similar reasons. 
 
Claim 11:
Claim 11 is the method claim reciting similar limitations to claim 3 and is rejected for similar reasons. 

Claim 12:
Claim 12 is the method claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 13:
Claim 13 is the method claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 14:
Claim 14 is the method claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 15:
Claim 15 is the method claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Claim 16:
Claim 16 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 1 and is rejected for similar reasons. 
 
Claim 18:
 Claim 18 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 3 and is rejected for similar reasons. 

Claim 19:
Claim 19 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 20:
Claim 20 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

 Claim 21:
Silk, Rasmussen, and Vivalda teach the computing system of claim 1.
Vivalda teaches wherein the embedded data that is pre-populated into one or more fields of the second GUI provided by the second front-end software module comprises data about the embedded link and includes one or more of:	 data that identifies the embedded link selected by the second user, data describing the at least one new data entity that is being created (i.e. Col. 15, lines 59-63, “the user terminal 120B can update a report displayed in the social space 510B, which shows the data measure corresponding to the contextual object 520, with the indication 512 of the contextual object”, wherein the data describing the new data entity is equivalent how to the displayed data measure of the contextual object is displayed as the user creates an updated report the contextual object ), data indicating a given line item for which the at least one new data entity is being created, or data about a given cost associated with the at least one new data entity that is being created.  

Claim 22:
Silk, Rasmussen, and Vivalda teach the computing system of claim 1.
Vivalda further teaches wherein the at least one new data entity comprises a first new data entity and a second new data entity (i.e. Col. 9, lines 54-57, “The system can also be configured to allow a user to select each step in the workflow process, and by selecting the desired step… wherein all of the data relevant for completing the step in the workflow processes is displayed… the system can be configured to allow the user to associate a contextual object with a data measure that is displayed in the social space that is linked to a process step in a workflow. ”, wherein a first and second new data entity are equivalent to how  a user is able to select each of a plurality of steps and create a new completed step), the action item further comprises an embedded link to a third front-end software module of the given application that can be used to create the second new data entity to facilitate completion of the action item (i.e. Col. 14, lines 10-14, “When the indication 424 may be selected by user (for example, based on a user clicking/pressing the indication 422 or placing a pointer over the indication 422), the contents of the task contextual object corresponding to the indication 424 can be displayed.”, wherein the embedded link to a third front-end software module is equivalent to how the task contextual object may have multiple steps and allow a user to select each step in the workflow, which then each respectively display data relevant for completing the step).
 the computing system further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including:	 before determining that the action item has been completed, receiving, via the third front- end software module of the given application, data defining the second new data entity (i.e. Col. 9, lines 54-56, “the system can be configured to identify which steps in the workflow process have been completed and which steps have not been completed”, wherein before determined that the contextual object has been completed, the system may receive a user update where on one of the steps in the workflow process is completed by a user in an application with social spaces).  

Claim 23: 
	Claim 23 is the method claim reciting similar limitations to claim 21 and is rejected for similar reasons. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171